Case 7:20-cr-00594 Document 1 Filed on 03/04/20 in TXSD Page 1 of 2

Ao MERE aS Ratorh Gon
MAR 04 2020 : UNITED STATES DISTRICT COURT

for the
David J. Bradley, Clerk ~*~ southern District of Texas
. ; oe a eee
United States of America )
v. )
Natalie Johann LOZANO YOB: 1997 U.S. Citizen )  CaseNo. M-20- 602 -M
. )
)
)

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of February 05, 2020 _ in the county of Hidalgo _ in the
"Southern District of Texas __, the defendant(s) violated:
Code Section Offense Description

18 USC § 922(g)(1) 18 USC § 922(g)(1) - It shall be unlawful for any person who has been convicted in
any court of, a crime punishable by imprisonment for a term exceeding one year; to
ship or transport in interstate or foreign commerce, or possess in or affecting
commerce, any firearm or ammunition; or to receive any firearm or ammunition which
has been shipped or transported in interstate or foreign commerce.

This criminal complaint is based on these facts:

~ ATTACHMENT A

@ Continued on the attached sheet.
Y Complainant ’s signature

Stephen J. Zilko - ATF Special Agent

Meret L Lobort Guo oH AA AUS Printed name and title

to before fa e and signed in my presence.

Date: 2/ 4/Fo - SOS, 4, We
co YA , Judge’s signature

City and state: McAllen, Texas _ - Juan F. Alanis, U.S. Magistrate Judge

Printed name and title
 

Case 7:20-cr-00594 Document1 Filed on 03/04/20 in TXSD_ Page 2 of 2

ATTACHMENT A

' The facts establishing the foregoing issuance of an arrest warrant are based on the following:
I, Special Agent Stephen J. Zilko, affiant, do hereby depose and state the following:

1. Tam a Special Agent (SA) of the United States Department of Justice, Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF). I have been a law enforcement officer since February
2013. My duties include the investigation of violations of the federal firearms laws. I know it to
be unlawful for any person who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year, to be in possession of any firearm or ammunition
that has affected interstate commerce. This criminal complaint is based on the following facts:

2. On or about February 28, 2020, the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) received information from the Edinburg, Texas Police Department (EPD) related to the
arrest of Natalie Johann LOZANO (hereinafter referred to as LOZANO).

3, On or about February 5, 2020, EPD Officers were dispatched to a residence located in
Edinburg in response to a possible shooting.

4. Upon arriving EPD Officers located LOZANO in the backyard of the residence. EPD Officers
discovered a Smith & Wesson, Model: SD40VE, .40 caliber pistol bearing serial number:
DVJ6650 hidden in a barbecue grill located in close proximity to LOZANO. The firearm was
found loaded with two additional rounds in an inserted magazine. .

5. EPD officers advised during the course of the investigation it was learned LOZANO and her boyfriend
were involved in an altercation, during the altercation LOZANO retrieved a firearm from a vehicle parked
at the residence and discharged the firearm towards the residence.

6. EPD advised at the conclusion of the investigation LOZANO was arrested for Aggravated Assault and
Criminal Mischief.

7. During Post-Miranda interviews, LOZANO stated shé was on Federal Probation, is a convicted felon
and is prohibited from possessing a firearm. LOZAN O admitted to being i in possession: of and discharging
the aforementioned firearm.

8. On May 15, 2019, LOZANO was convicted of a felony in the Southern District of Texas Judicial
District Court of Corpus Christi, Texas for Transportation of an Undocumented Alien in cause number 2:
18-CR-01204-00,1 a crime punishable by imprisonment for a term exceeding one year.

9, On March 02, 2020, an ATF Interstate Nexus Expert examined the aforementioned firearm and
ammunition seized as part of this investigation. The ATF Interstate Nexus Expert concluded that the
firearm and ammunition did, in fact, travel in and affect interstate or foreign commerce.
